DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 10, filed 1/26/21, with respect to the objection to claim 39 have been fully considered and are persuasive.  The objection to claim 39 has been withdrawn. 
Applicant’s arguments, see page 10, filed 1/26/21, with respect to the rejection of claims 23 and 46 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 23 and 46 has been withdrawn. 
Applicant's arguments, see pages 10-15, filed 1/26/21, with respect to the rejection of claims 1, 3, 5, 7, 22, 25, 35, 38, 40, 44 and 45 under 35 U.S.C. 102(a)(1) as anticipated by Ma et al (US 2008/0037600 A1), the rejection of claims 13, 14, 21, 24, 26-28, 32-34, 47 and 48 under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2008/0037600 A1), the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2008/0037600 A1) and Efimov et al (US 2002/0045104 A1), and the rejection of claims 17-20, 29, 30, 42 and 43 under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2008/0037600 A1) and Chou et al (US 2012/0224252 A1) have been fully considered but they are not persuasive. 
Applicant argues that Ma fails to disclose or suggest a device having an output optical field and optical field separating device as required by the claims.  Specifically Applicant argues (1) it is the light transmitted straight through the first beam splitter 22 
Re. (1), the claim defines the output optical field as a signal generated by the nonlinear medium through frequency mixing photons of one or more input fields.  Ma et al discloses a nonlinear medium 15 for frequency mixing the photons of one or more input optical fields with wavelength λ1 to generate an output signal (Fig 2; [0036]).  This output signal from the nonlinear medium 15 meets the required “output optical field” as the output signal is generated by frequency mixing the photons of one or more input optical fields with wavelength λ1.  The fact that Ma et al discloses another optical field, such as OUT on the right side of Figure 2, which is described as an “output” is 
Generally Re. (2), the combination of the beam splitter 22 and the filter 24 anticipate the claimed optical field separating device.  Both the beam splitter 22 and the filter 24 are located between the nonlinear medium 15 and the first direction correcting optic 35/36, as seen in Figure 2.  The beam splitter 22 provides the means to spatially separating a portion Lp of the output optical field (the output optical field being the signal emitted from the nonlinear medium 15 as discussed immediately above), and the filter 24 separates out the input optical fields (λ1) not converted by the nonlinear medium ([0039]).
Re. (2)(a) and (2)(b), as previously discussed, the optical signal immediately output from the nonlinear medium 15 is sufficient to meet the claimed “output optical field” and as such the beam splitter 22 acts to spatially separate the input optical field from the output optical field, and the optical field reflected from the beam splitter 22 forms a part of the “output optical field” of Ma’s device.
Re. (2)(c), Applicant’s arguments that the optical field reflected by the beam splitter 22 and used as a feedback signal will contain unwanted components at the wavelength(s) of the one or more input optical fields is moot, as the same is not prohibited by the claim or drawn to limitations recited within the claim.
Re. (2)(d), as discussed above, the signal output from the nonlinear medium 15 is sufficient to meet the claimed “output optical field,” and as such the filter 24 acts on the output field portion separated by the beam splitter 22.  This is sufficient to meet the claim.

For these reasons, Applicant’s arguments regarding the prior art rejection(s) in the previous Office Action mailed 7/30/20 are unpersuasive.  The rejections are maintained.  This Action is FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7, 22, 25, 35, 38, 40, 44 and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al (US 2008/0037600 A1).

a nonlinear medium 15 for frequency mixing the photons of one or more input optical fields with wavelength λ1 to generate an output optical field (Fig 2; [0036]);
a nonlinear medium tuner 16 that provides a means for phase matching the nonlinear medium 15 to the one or more input optical fields to select the wavelength λ2 of the output optical field generated by the nonlinear medium 15 (Fig 2; [0036]-[0037]); and
a first direction correcting optic 35/36 (Fig 2; [0043]); and
an optical field separating device 22/24 located between the nonlinear medium 15 and the first direction correcting optic 35/36 that provides a means for spatially separating the one or more input optical fields not converted by the nonlinear properties of the nonlinear medium from the output optical field (Fig 2; [0038]-[0039]),
wherein the position of the first direction correcting optic 35/36 relative to the nonlinear medium 15 is dependent upon the selected wavelength λ2 of the output optical field to ensure that the position and angle of propagation of the output optical field remains constant (Fig 2; [0041]-[0043]).
Re. Claim 3, Ma et al discloses the optical field separating device 22/24 comprises a first prism 22 (Fig 2; [0038]).
Re. Claim 5, Ma et al discloses the first direction correcting optic 35/36 comprises a second prism 35 mounted on a first motion control stage 36 (Fig 2; [0043]-[0046]).
Re. Claim 7, Ma et al discloses the first motion control stage 36 provides a means rotating the position of the second prism 35 (Fig 2; 0046]).

Re. Claim 25, Ma et al discloses an optical system 40 comprising a laser head 11 and an optical frequency mixing module discussed above, wherein the laser head 11 provides a means for generating one or more input optical fields for the optical frequency mixing module (Fig 2; [0036]).

Re. Claim 35, Ma et al discloses a method of frequency mixing photons of one or more input optical fields the method comprising:
generating an output field by frequency mixing the photons of the one or more input optical fields within a nonlinear medium 15 (Fig 2; [0036]);
phase matching the nonlinear medium 15 to the one or more input optical fields to select a wavelength λ2 of the output optical field generated by the nonlinear medium 15 (Fig 2; [0036]-[0037]);
selecting the position of a first direction correcting optic 35 relative to the nonlinear medium 15 dependent upon the selected wavelength λ2 of the output optical field to ensure that the position and angle of propagation of the output optical field remains constant 35/36 (Fig 2; [0041]-[0043]);
employing an optical field separating device 22/24 located between the nonlinear medium 15 and the first direction correcting optic 35 to spatially separate the one or 
Re. Claim 38, Ma et al discloses selecting the position of the first direction correcting optic 35/36 relative to the nonlinear medium 15 comprises rotating the position of the first direction correcting optic 35 (Fig 2; 0046]).
Re. Claim 40, Ma et al discloses phase matching the nonlinear medium 15 to the one or more input optical fields comprises varying the rotational position of the nonlinear medium 15 (Fig 2; [0038]-[0039]).
Re. Claim 44, Ma et al discloses phase matching the nonlinear medium 15 to the one or more input optical fields to select the wavelength λ2 of the output optical field generated by the nonlinear medium 15 is automatically set by a controller 27 (Fig 2; [0039]-[0040]).
Re. Claim 45, Ma et al discloses selecting the position of the first direction correcting optic 35 relative to the nonlinear medium 15 is automatically selected by a controller 37 (Fig 2; [0047]-[0048]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 14, 21, 24, 26-28, 32-34, 47 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2008/0037600 A1).
Re. Claim 13, Ma et al discloses the optical frequency mixing module as discussed above, including nonlinear crystal 15 (Fig 2; [0036]).
a Barium Borate ([β-BaB204) or BBO crystal.
The materials recited in the claim are well known nonlinear materials, commonly utilized in nonlinear devices for wavelength conversion.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the nonlinear crystal of Barium Borate ([β-BaB204) or BBO crystal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Re. Claim 14, Ma et al renders obvious the optical frequency mixing module as discussed above.  Ma et al discloses the nonlinear medium tuner 16 comprises a motion control stage that provides a means for rotating the position of the nonlinear crystal 15 relative to the photons of one or more input optical fields (Fig 2; [0036]).  It is noted, claims 1, 13, and 14 do not require “a first motion control stage,” and therefore a “second motion control stage” of claim 14 is synonymous with “a motion control stage.”
Re. Claim 21, Ma et al renders obvious the optical frequency mixing module as discussed above.
However, Ma et al does not disclose one or more lenses arranged to collimate or focus the output optical field.
The use of lenses as required by the claim is well known in the art for the purpose of processing the output optical field to facilitate proper optical coupling to the reminder of the device, and would have been obvious to one of ordinary skill at the time KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claims 24 and 47, Ma et al discloses the optical frequency mixing module as discussed above (Fig 2; [0036]).
However, Ma et al does not disclose the nonlinear tuner comprises a crystal registering device that provides a means for the optical frequency mixing module to automatically identify the nonlinear medium.
Crystal identification means are known in the art, and one of ordinary skill would have been motivated to include the same in the device of Ma et al for the purpose of ensuring proper operation of the device, as the input optical field can be provided based upon the characteristics of the nonlinear crystal used.  All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).  Moreover, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide means to automatically detect the nonlinear crystal, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Ma et al also does not disclose selecting a method of phase matching based on the identity of the nonlinear medium.
As is well known in the art, various nonlinear crystal types produce various optical wavelength conversion, and therefore one of ordinary skill would have found it obvious to select ma method of phase matching based upon the type of nonlinear crystal for the purpose of optimizing the wavelength conversion device.  The claim would have been obvious because a particular known technique (i.e. selecting a method of phase shifting based on the type of nonlinear crystal) was recognized as part of the ordinary capabilities of one skilled in the art.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claims 26-28, Ma et al discloses the optical frequency mixing module as discussed above, including laser head 11 (Fig 2; [0036]).
However, Ma et al does not disclose the specific type of laser head used the laser head comprises a first Ti:Sapphire laser optically pumped by a pump laser, wherein the laser head further comprises (a) a frequency doubler that provides a means for frequency doubling the first Ti:Sapphire laser, or (b) a second Ti:Sapphire laser optically pumped by the pump laser.
The claimed laser arrangements and laser types are well known within the art, and one of ordinary skill would have found the claimed arrangements advantageous for the purpose of providing an input optical field having desired wavelength characteristics.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).  
Re. Claim 32, Ma et al discloses the optical frequency mixing module as discussed above, including laser head 11 (Fig 2; [0036]).
However, Ma et al does not disclose the specific type of laser head used, and therefore fails to disclose the laser head comprises a frequency-doubled neodymium vanadate laser.
Frequency-doubled neodymium vanadate lasers are well known in the art, and one of ordinary skill would have found their use obvious in order to provide an input optical field of a desired wavelength.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 33, Ma et al renders obvious the optical frequency mixing module as discussed above.
However, Ma et al does not disclose a controller wherein the controller provides a means for automatically controlling the components of the laser head.
In re Venner, 120 USPQ 192.
Re. Claim 34, Ma et al discloses the optical frequency mixing module as discussed above.
However, Ma et al does not disclose an arrangement wherein the optical system further comprises a frequency doubling unit arranged to frequency double the output field of the optical frequency mixing module.
Frequency doubling is well known in the art, and the claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed for the purpose of providing an output optical field having the desired wavelength.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2008/0037600 A1) and Efimov et al (US 2002/0045104 A1).
Re. Claim 4, Ma et al discloses the optical frequency mixing module as discussed above, wherein the optical field separating device 22/24 comprises a prism 22 and a spectral filter 24 (Fig 2; [0039]).
Ma et al does not explicitly disclose an arrangement wherein the optical field separating device comprises a grating.
Efimov et al discloses a transmission spectral filter formed from a grating in a bulk element (abstract).
It would have been obvious to one of ordinary skill at the time the invention was effectively filed to form the spectral filter of Ma et al from a grating, as taught by Efimov et al, since Efimov et al discloses gratings form spectral filters with low losses and increased efficiency (Efimov et al: [0010]).
Claims 17-20, 29, 30, 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 2008/0037600 A1) and Chou et al (US 2012/0224252 A1).
Re. Claim 42, Ma et al discloses the method of frequency mixing photons of one or more input optical fields as discussed above, wherein the nonlinear medium 15 is rotated to induce phase matching (Fig 2; [0038]-[0039]).
However, Ma et al does not disclose an arrangement wherein phase matching the nonlinear medium to the one or more input optical fields comprises linearly translating the position of the nonlinear medium relative to the photons of one or more input optical fields.

It would have been obvious to one of ordinary skill in the art to translate the nonlinear crystal in a linear fashion, as opposed to rotating the nonlinear crystal, as Chou et al discloses linearly translating the nonlinear crystal achieves a maximum power output of the output optical field ([0008]).
Re. Claim 17, Ma et al discloses the optical frequency mixing module as discussed above.
However, Ma et al does not disclose the nonlinear medium comprises a periodically poled crystal.
Chou et al discloses a light conversion module comprising a nonlinear medium 316 formed of a periodically poled crystal (Figs 4 and 5; [0020]-[0021]).
It would have been obvious to one of ordinary skill to utilize a periodically poled nonlinear crystal, as Chou et al discloses the same is capable of generating a multi-wavelength output optical field ([0021]).
Re. Claim 18, Ma et al and Chou et al render obvious the optical frequency mixing module as discussed above.
However, Chou et al does not directly disclose the material of the periodically poled crystal, and therefore does not disclose the periodically poled crystal comprises a crystal selected from the group comprising a periodically poled lithium niobate (PPLN) crystal; a periodically poled potassium titanyl phosphate (PPKTP) crystal; and a periodically poled stoichiomatric lithium tantalate (PPSLT) crystal.
The materials recited in the claim are well known nonlinear materials, commonly utilized in nonlinear devices for wavelength conversion.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the periodically poled crystal of crystal selected from the group comprising a periodically poled lithium niobate (PPLN) crystal; a periodically poled potassium titanyl phosphate (PPKTP) crystal; and a periodically poled stoichiomatric lithium tantalate (PPSLT) crystal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Re. Claim 19, Ma et al and Chou et al render obvious the optical frequency mixing module as discussed above.  Chou et al discloses a the nonlinear medium tuner comprises a motion control stage 322 that provides a means for linearly translating the position of the periodically poled nonlinear crystal 316 relative to the photons of one or more input optical fields 5 (Fig 4; [0025]).  The claimed arrangement would have been obvious to one of ordinary skill for the reasons discussed above.  It is noted, claims 1, 17, and 18 do not require first, second or third motion control stages, and therefore the claimed term “fourth motion control stage” is synonymous with “a motion control stage.”
Re. Claim 20, Ma et al and Chou et al render obvious the optical frequency mixing module as discussed above.  Chou et al discloses the nonlinear medium tuner comprises a heating element 320 arranged to heat the nonlinear periodically poled 
Re. Claims 29 and 30, Ma et al and Chou et al render obvious the optical frequency mixing module as discussed above.  Chou et al discloses the laser head 32/33 comprises an erbium-doped silica fibre laser (Fig 4; [0019]).  The claimed arrangement would have been obvious to one of ordinary skill for the reasons discussed above.
Re. Claim 43, Ma et al and Chou et al render obvious the method of frequency mixing photons of one or more input optical fields as discussed above.  Chou et al discloses phase matching the nonlinear medium 316 to the one or more input optical fields 5 to select a wavelength of the output optical field 6 generated by the nonlinear medium 316 comprises heating the nonlinear medium 316 (Figs 4-5; [0023]-[0024]).  The claimed arrangement would have been obvious to one of ordinary skill for the reasons discussed above.
Allowable Subject Matter
Claims 6, 8-10, 12, 15, 16, 23, 37, 39, 41 and 46 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Re. Claim 6, the prior art does not disclose or reasonably suggest an optical frequency mixing module, specifically wherein the first motion control stage provides a means for linearly translating the position of the second prism, in combination with the remaining limitations of the claims.
highlighted above in combination with the remaining features of the claims.  Ma et al discloses a second prism 35 mounted on a first motion control stage 36, wherein the second prism 35 is rotated by the first motion control stage 36 (Fig 2; [0043]-[0046]).  In Ma et al, rotation of the second prism is essential to compensate for the exit position change due to the rotation of the nonlinear crystal ([0045]), and therefore one of ordinary skill would not be motivated to instead translate the second prism in a linear fashion.  The remainder of the applicable prior art, see the IDS filed 8/10/18 and the attached PTO-892, fail to cure this deficiency of Ma et al with respect to the claimed invention as highlighted above.
Re. Claim 37, the prior art does not disclose or reasonably suggest a method of frequency mixing photons of one or more input optical fields, specifically wherein selecting the position of the first direction correcting optic relative to the nonlinear medium comprises linearly translating the position of the first direction correcting optic, in combination with the remaining features of the claims.
The most applicable prior art, Ma et al (US 2008/0037600 A1), addressed above, fails to disclose or reasonably suggest the claimed invention specifically those portions highlighted above in combination with the remaining features of the claims.  Ma et al discloses a first correction optic 35 rotated by a motion control stage 36 (Fig 2; [0043]-[0046]).  In Ma et al, rotation of the first correction optic is essential to compensate for the exit position change due to the rotation of the nonlinear crystal ([0045]), and therefore one of ordinary skill would not be motivated to instead translate the first highlighted above.
Re. Claims 8-10 and 12, the prior art does not disclose or reasonably suggest an optical frequency mixing module, specifically wherein the optical frequency mixing module further comprises an optical field dump that provides a means for removing photons from the one or more input optical fields spatially separated from the output optical field, in combination with the remaining limitations of the claims.
The most applicable prior art, Ma et al (US 2008/0037600 A1), addressed above, fails to disclose or reasonably suggest the claimed invention specifically those portions highlighted above in combination with the remaining features of the claims.  Ma et al discloses spatially separating the input optical fields from the output optical field with a filter 24 (Fig 2; [0038]), but fails to disclose or reasonably suggest an optical field dump for removing photons as required by the claim.  The remainder of the applicable prior art, see the IDS filed 8/10/18 and the attached PTO-892, fail to cure this deficiency of Ma et al with respect to the claimed invention as highlighted above.  
Re. Claim 39, the prior art does not disclose or reasonably suggest a method of frequency mixing photons of one or more input optical fields, specifically wherein spatially separating the output optical field further comprises removing photons from the one or more input optical fields spatially separated from the output optical field, in combination with the remaining limitations of the claims.
The most applicable prior art, Ma et al (US 2008/0037600 A1), addressed above, fails to disclose or reasonably suggest the claimed invention specifically those portions highlighted above in combination with the remaining features of the claims.  Ma et al discloses spatially separating the input optical fields from the output optical field with a filter 24 (Fig 2; [0038]), but fails to disclose or reasonably suggest removing photons as required by the claim.  The remainder of the applicable prior art, see the IDS filed 8/10/18 and the attached PTO-892, fail to cure this deficiency of Ma et al with respect to the claimed invention as highlighted above.
Re. Claims 15-16, the prior art does not disclose or reasonably suggest an optical frequency mixing module, specifically wherein the optical frequency mixing module further comprise a second direction correcting optic that provides a means for compensating for deviation of the position and angle of propagation of the output field introduced by rotation of the BBO crystal, in combination with the remaining limitations of the claims.
The most applicable prior art, Ma et al (US 2008/0037600 A1) and Chou et al (US 2012/0224252 A1), addressed above, fails to disclose or reasonably suggest the claimed invention specifically those portions highlighted above in combination with the remaining features of the claims.  Ma et al discloses a first direction correcting optic as required by the claims, but fails to disclose a second direction correcting optic as required by the claims.  The remainder of the applicable prior art including Chou et al, see the IDS filed 8/10/18 and the attached PTO-892, fail to cure this deficiency of Ma et al with respect to the claimed invention as highlighted above.
Re. Claim 23, the prior art does not disclose or reasonably suggest an optical frequency mixing module, specifically wherein the controller also provides a means for a second direction correcting optic, in combination with the remaining limitations of the claims.
The most applicable prior art, Ma et al (US 2008/0037600 A1), addressed above, fails to disclose or reasonably suggest the claimed invention specifically those portions highlighted above in combination with the remaining features of the claims.  Ma et al discloses a controller 27/37 that provides a means 27 for automatically controlling the nonlinear medium tuner 16 and the position of the first direction correcting optic 35/36 relative to the nonlinear medium 15 (Fig 2; [0039], [0048]), but fails to disclose a second direction correcting optic under the control of a controller to affect the position of the second direction correcting optic as required by the claim.  The remainder of the applicable prior art, see the IDS filed 8/10/18 and the attached PTO-892, fail to cure this deficiency of Ma et al with respect to the claimed invention as highlighted above.
Re. Claims 41 and 46, the prior art does not disclose or reasonably suggest a method of frequency mixing photons of one or more input optical fields, specifically wherein the method further comprises compensating for deviation of the position and angle of propagation of the output field introduced by varying the rotational position of the nonlinear medium by selecting the position of a second direction correcting optic relative to the nonlinear medium dependent upon the selected wavelength of the output optical field, in combination with the remaining limitations of the claims.
The most applicable prior art, Ma et al (US 2008/0037600 A1), addressed above, fails to disclose or reasonably suggest the claimed invention specifically those portions highlighted above in combination with the remaining features of the claims.  Ma et al discloses a controller 27/37 that provides a means 27 for automatically controlling the highlighted above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        2/26/21